46 F.3d 1135
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Darryl DAVIS, Appellant,v.Elizabeth ROGERS;  Jerry Conley; M. M. Kivlahan;  Jen Kula;S. Vogeler;  Key Mohr, Appellees.
No. 94-1418.
United States Court of Appeals,Eighth Circuit.
Submitted:  Dec. 12, 1994.Filed:  Jan. 31, 1995.

Before BOWMAN, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Darryl Davis, an Iowa inmate, appeals the district court's1 judgment against him and dismissal of his Sec. 1983 complaint, after a trial on the merits.  Davis argues that the trial court erred in its finding that he did not prove that the defendant prison nurses were deliberately indifferent to his serious medical needs and he suffered no damages.  He also argues that the district court erred by failing to award attorney's fees.  We affirm.


2
Davis alleged that defendants exhibited deliberate indifference to his serious medical needs when they refused to allow him access to a physician and gave him Tylenol over a two- year period while he was constantly complaining of ankle pain.  The district court issued an injunction requiring the defendants to have Davis examined by a physician.  This examination revealed that Davis had talonavicular joint arthritis in his ankle.  This arthritis may have resulted from a 1983 motorcycle accident.  After the physical examination was completed, the district court found that Davis could not establish that the defendants' actions proximately caused or exacerbated his injury.  The district court also held that Davis had not shown that the defendants acted with deliberate indifference because the treatment the defendants gave Davis was medically acceptable and earlier treatment would not have changed the course of Davis's arthritis.


3
We have carefully considered the record and the parties' briefs and find no reversible error of law or finding of fact.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 By consent of the parties, this action was tried before the Honorable John A. Jarvey, United States Magistrate Judge for the Northern District of Iowa